EXHIBIT 10.1  

 

 

NONFUNDED DEFERRED COMPENSATION AND UNIT AWARD PLAN FOR
NON-EMPLOYEE DIRECTORS

     1.     Each member of the Board of Directors of Minerals Technologies Inc.
(the "Company") who is not an employee of the Company or of any of its
subsidiaries may elect on or before the last business day of any calendar month
to have payment of (a) all or a specified part of all fees payable to him or her
for services as a director during the following calendar month and thereafter
and/or (b) all or a specified part of all dividends and other distributions
payable on stock held by him or her under the Minerals Technologies Inc.
Restricted Stock Plan for Non-Employee Directors (hereinafter such dividends and
other distributions are collectively referred to as "dividends") deferred until
he or she ceases to be a director of the Company. Any such election shall be
made by written notice to the Secretary of the Company. Any such election may be
terminated, or may be modified as to amount of deferral or form of deferral
(whether dollars or units), with regard to fees and/or dividends to be paid
during the following calendar month and thereafter, upon written notice to the
Secretary of the Company on or before the last business day of the calendar
month preceding the calendar month in which such fees and/or dividends would
otherwise be payable. Modifying the form of deferral of fees and/or dividends
previously deferred may be done as of the first day of any calendar month by
giving written instructions to the Secretary of the Company before such date. No
more than two modifications of the form of deferral, whether as to fees and/or
dividends previously deferred or as to fees and/or dividends to be paid, may be
made in any calendar year. Awarded Units, as defined in paragraph 3, shall not
be affected by any such election.

     2. An award consisting of 500 units shall be made to each director upon
joining the Board. Each director who continues in office on the date of any
annual meeting of stockholders shall be awarded 500 units, effective as of such
date. An award of 65 units per year in equal quarterly amounts shall be made to
each director who serves as a member of a committee of the Board. In addition,
an award consisting of 15 units shall be made to each director upon commencement
of service as chair of a committee of the Board, and each director who continues
as chair of a committee on the date of any annual meeting of stockholders shall
be awarded 15 units, effective as of such date. An award consisting of 25 units
shall be made to each director who serves as chair of a meeting of a committee
of the Board, and an award of 15 units shall be made to each Board member, other
than the chair, who attends a meeting of a committee of the Board.

     3.     A general ledger account (the "Deferred Directors Fees Account")
shall be set up on the Company's books and shall reflect the market value of the
fees deferred by each director and of the units awarded to the director pursuant
to paragraph 2 ("Awarded Units"). As fees and/or dividends are deferred by each
director, they shall be credited to the Deferred Directors Fees Account. At the
director's election, such credit shall be in the form of either (a) the dollar
amount of the fees and/or dividends deferred or (b) a number of units,
calculated to the nearest thousandth of a unit, determined by dividing the
dollar amount of fees and/or dividends deferred by the closing market price of
the Company's Common Stock on the last business day prior to the date such fees
and/or dividends would otherwise have been paid, as published in The Wall Street
Journal in its report of New York Stock Exchange Composite Transactions. Dollar
balances in a director's account shall be credited with interest at a rate equal
to the rate of return for Fund I in the Minerals Technologies Inc. Savings and
Investment Plan, compounded monthly. Units in a director's account, whether
Awarded Units or deferred fee or dividend units pursuant to clause (b) above, or
dividends thereon, shall be marked to market monthly. In the case of Awarded
Units, the director's account shall be credited with the number of units so
awarded on the date specified in paragraph 2. Whenever a dividend is declared,
the number of units in the director's account shall be increased by the result
of the following calculations: (i) the number of units in the director's account
multiplied by any cash dividend declared by the Company on a share of its Common
Stock, divided by the closing market price of such Common Stock on the last
business day prior to the date such dividends would otherwise have been paid, as
published in The Wall Street Journal in its report of New York Stock Exchange
Composite Transactions; and (ii) the number of units in the director's account
multiplied by any stock dividend declared by the Company on a share of its
Common Stock. In the event of any change in the number or kind of outstanding
shares of Common Stock of the Company including a stock split or splits, other
than a stock dividend as provided above, an appropriate adjustment shall be made
in the number of units credited to the director's account.

     4.     At least one year before a director ceases to be a director of the
Company, the director may elect, or may modify an election previously made, to
receive payment of the director's interest in the Deferred Directors Fees
Account in a lump sum or in annual installments, and may elect to have such lump
sum payment made or annual installment payments begun either in (a) the year in
which the electing director ceases to be a director of the Company, or (b) the
year following the director's termination as a director. Such payment or
payments shall be valued as of the first business day of the month in which they
are to be made. In the absence of an election, such payments will begin in
January of the year following the director's termination and will be made in
five annual installments, valued as of the first business day of each applicable
January. In the event a director ceases to be a director of the Company within
one year of the director's election or most recent modification of the election
provided for herein, then the most recent previous election made by such
director at least one year prior to the director's termination of service shall
be deemed to remain in effect.

     With respect to all units in the Deferred Directors Fees Account, whether
they be Awarded Units credited pursuant to paragraph 2, units representing fees
calculated as provided in paragraph 3, or units representing dividends, the
amount payable to the director in each instance shall be determined by
multiplying the number of units by the closing market price of the Company's
Common Stock on the valuation date, as provided above.

     If the director receives the balance of his or her account in annual
installments of Deferred Compensation, the first annual installment of Deferred
Compensation shall be a fraction of the value of the balance of the deferred
compensation and Awarded Units credited to the director's account either by way
of interest or units calculated under paragraph 3 hereof, as the case may be, on
the date of such payment, the numerator of which is one (1) and the denominator
of which is the total number of installments remaining to be paid at that time.
Each subsequent Annual Installment shall be calculated in the same manner except
that the denominator shall be reduced by the number of annual installments that
have been previously paid.

     5.     If a director should die before full payment of all amounts credited
to his or her account, such amounts shall be paid to the director's designated
beneficiary or beneficiaries or to the director's estate in a single sum payment
to be made as soon as practicable after the director's death. A director may
designate one or more beneficiaries (which may be an entity other than a natural
person) to receive any payments to be made upon the director's death. At any
time, and from time to time, any such designation may be changed or canceled by
the director without the consent of any beneficiary. Any such designation,
change or cancellation must be by written notice filed with the Secretary of the
Company and shall not be effective until received by the Secretary. If a
director designates more than one beneficiary, any payments to such
beneficiaries shall be made in equal shares unless the director has designated
otherwise. If the director has named no beneficiary, or the designated
beneficiaries have predeceased the director, the beneficiary shall be the
director's estate.

     6.     A director's election to defer fees shall continue until the
director ceases to be a director unless the director earlier terminates the
election with respect to future fees by written notice delivered to the
Secretary of the Company. Any such notice shall become effective as of the end
of the calendar month in which the notice is received by the Secretary. Amounts
credited to the account of a director prior to the effective date of the notice
shall not be affected thereby and shall be paid to the director in accordance
with paragraph 4 (or paragraph 5 in the event of his death) above. The Awarded
Units shall not be affected by any such election.

     7.     The right of a director to any fees or Awarded Units credited to his
or her account shall not be subject to assignment by the director. If a director
does assign his or her right to any fees or Awarded Units credited to his or her
account, the Company shall disregard such assignment and discharge its
obligation hereunder by making payment as though no such assignment had been
made.

     8.      In no event shall any payment of fees deferred pursuant to this
Plan or of Awarded Units be made with the Company's Common stock.

     9.     This Minerals Technologies Inc. Nonfunded Deferred Compensation and
Unit Award Plan for Non-Employee Directors shall be governed and construed in
accordance with the laws of the state of Delaware.

 

 

(April 2003)